NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          SEP 03 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

BING CHEN,                                       No. 14-72358

               Petitioner,                       Agency No. A201-207-843

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Bing Chen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for

review.

      The agency denied Chen’s asylum and withholding claims based on an

adverse credibility determination. We lack jurisdiction to consider Chen’s

contentions regarding the adverse credibility determination, because he failed to

raise them to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004)

(this court lacks jurisdiction to review issues not raised before the agency); see also

Agyeman v. INS, 296 F.3d 871, 877 (9th Cir. 2002) (“we may not entertain due

process claims based on correctable procedural errors unless the alien raised them

below”).

      Chen’s motion for stay of removal is denied as moot. The temporary stay of

removal will terminate upon issuance of the mandate.

      PETITION FOR REVIEW DISMISSED.




                                           2                                    14-72358